

117 HR 4837 IH: Honoring Family-Friendly Workplaces Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4837IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Meng (for herself, Ms. Adams, Ms. Barragán, Mr. Carson, Mr. Cicilline, Mr. Grijalva, Ms. Jackson Lee, Mrs. Carolyn B. Maloney of New York, Mr. Nadler, Ms. Norton, Ms. Roybal-Allard, Ms. Stansbury, Mr. Suozzi, Ms. Velázquez, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to recognize employers with a commitment to helping employees balance workplace responsibilities and family obligations.1.Short titleThis Act may be cited as the Honoring Family-Friendly Workplaces Act.2.DefinitionsIn this Act:(1)Employee; employerThe terms employee and employer have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).(2)SecretaryThe term Secretary means the Secretary of Labor.3.Certification program established(a)In generalThe Secretary shall establish a national certification program to award certifications to recognize employers that have a commitment to helping employees balance employment responsibilities and family obligations (referred to in this section as family-friendly certifications).(b)Criteria for certificationIn order to be eligible to receive a family-friendly certification, an employer must carry out each of the following family-friendly employment policies and benefits:(1)Assistance paying for, or referring employees to, fertility or adoption services.(2)Paid family leave of not less than 12 weeks per year, including the option to use leave for any of the following reasons:(A)The birth of a child of the employee and in order to care for such child.(B)The placement of a child with the employee for adoption or foster care.(C)To address the employee's own serious health condition, including pregnancy, childbirth, or pregnancy loss.(D)To address the serious health condition (as defined in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611)) of a family member.(E)For specific military caregiving and leave.(3)Paid sick days for employees that are separate from time accrued as part of a paid time off policy.(4)A subsidy for child care or policies that allow parents to work alongside their infants in safe settings.(5)Policies that allow for flexible hours once a parent returns to work after a birth, adoption, or foster care placement.(6)If feasible, policies that allow employees to work remotely as needed for reasons related to the care of a child.(7)Lactation support, such as reimbursement of expressed breastmilk delivery while on travel, access to pumps, kits, and other lactation supplies and amenities, and access to lactation consultants and support.(c)ApplicationAn employer who desires to receive a family-friendly certification from the Secretary under this section shall submit an application to the Secretary at such time, containing such information, and in such manner as the Secretary may require.(d)Award of certificationThe Secretary shall review applications submitted under subparagraph (c) and award a family-friendly certification to an employer whose application demonstrates that the employer has met the requirements established under subsection (b) regarding family-friendly policies and benefits.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary.